Exhibit 10(g)

THIRD AMENDMENT TO CREDIT AGREEMENT

This Third Amendment to Credit Agreement (this “Amendment”) is made and entered
into as of September 1, 2011 by and between VIDEO DISPLAY CORPORATION, a Georgia
corporation (“Parent”), LEXEL IMAGING SYSTEMS, INC. (“Lexel”), Z-AXIS, INC.
(“Z-Axis”), TELTRON TECHNOLOGIES, INC. (“Teltron”) and AYDIN DISPLAYS, INC.
(“Aydin” and together with Lexel, Z-Axis and Teltron, collectively, the
“Subsidiaries”; and the Subsidiaries, together with Parent, collectively, the
“Borrowers”) and RBC BANK (USA), as administrative agent (the “Agent”), and RBC
BANK (USA), as a lender (“RBC”), and COMMUNITY & SOUTHERN BANK (“CSB”), as a
lender (RBC and CSB, the “Lenders”);

W I T N E S S E T H:

WHEREAS, the Borrowers, FOX INTERNATIONAL, LTD., INC. (“Fox”), the Agent and the
“Lenders have made and entered into that certain Credit Agreement, dated as of
December 23, 2010, as amended by that certain Amendment to Credit Agreement and
Consent, dated as of May 26, 2011 (the “First Amendment”), as amended by that
certain Amendment to Credit Agreement and Consent, dated as of July 26, 2011
(the “Second Amendment”) (the “Original Credit Agreement” and, as amended
hereby, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings ascribed thereto in the Credit Agreement);

WHEREAS, pursuant to the Original Credit Agreement, the Agent and Lenders have
extended to the Borrowers and Fox a credit facility consisting of (i) the
Aggregate Revolving Loan Commitment in the original principal amount of up to
$17,500,000 and subsequently reduced to $15,000,000 pursuant to the First
Amendment (and including a $1,000,000 Swingline Loan sub-facility added pursuant
to the Second Amendment), (ii) the Term Loan A Commitment in the original
principal amount of up to $3,500,000, and (iii) the Term Loan B Commitment in
the original principal amount of up to $3,000,000;

WHEREAS, Fox has been released from the Original Credit Agreement and Loan
Documents pursuant to the First Amendment;

WHEREAS, the Borrowers also desire to permit certain share repurchases by Parent
and to amend certain provisions of the Credit Agreement in connection therewith,
and the Agent and the Lenders are willing to agree to the same on the terms and
conditions set forth herein;



--------------------------------------------------------------------------------

NOW THEREFORE, for and in consideration of the foregoing and for ten dollars
($10.00) and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1.

Amendments to Credit Agreement

Section 1.1 Definition Amendments. The following definitions are hereby added in
Section 1.1 of the Credit Agreement to read in their entirety as follows:

“Net Income” shall mean net income from continuing operations (excluding
extraordinary gains or losses) for the most recently concluded fiscal quarter.

“Permitted Share Repurchases” means, as of any date of calculation and for the
most recently concluded fiscal quarter, share repurchases of Parent’s stock in
an aggregate amount up to 10% Borrowers’ Net Income for such fiscal quarter,
provided the Share Repurchase Conditions have been satisfied to Lenders’ sole
discretion.

“Proposed Share Repurchase Certificate” means a certificate of Parent in the
form attached hereto as Exhibit G.

“Share Repurchase Conditions” means with respect to any proposed repurchase by
Parent of its stock, (i) no Default or Event of Default then exists,
(ii) Borrowers shall have achieved a positive Net Income as of the two
(2) fiscal quarter ends immediately preceding the date of such proposed share
repurchase, (iii) Parent has submitted to Agent and the Lenders, at least five
(5) days prior to such proposed share repurchase, a Proposed Share Repurchase
Certificate that demonstrates compliance with Borrowers’ financial covenants as
of the most recent fiscal quarter end prior to such repurchase and on a pro
forma basis that assumes such share repurchase, and (v) the Agent approves such
proposed share repurchase in writing (including by email notification to
Parent).

Section 1.2 Definition Amendments. The following definitions in Section 1.1 of
the Credit Agreement are hereby amended in their entirety to read as follows:

“Fixed Charge Coverage Ratio” means, as of any date of calculation, calculated
on a consolidated basis for Borrowers in accordance with GAAP, the sum of
(i) EBITDA, plus lease and rent expense associated with continuing operations,
less cash income taxes, less any dividends and distributions, less Permitted
Share Repurchases, each for the Applicable Fiscal Period, divided by (ii) the
sum of lease and rent expense associated with continuing operations, plus the
current maturities of long term debt (excluding current maturities of long term
debt resulting from the maturity of the Revolving Loan and required reductions
in the Revolving Loan Commitments, and excluding that portion of the current
maturities of long term debt resulting from balloon payments in excess of
scheduled principal amortizations due to the maturity of amortizing term debt),
plus interest expense associated with continuing operations, each for the
Applicable Fiscal Period.

 

2



--------------------------------------------------------------------------------

“Tangible Net Worth” means, as of any date of calculation, calculated on a
consolidated basis for Borrowers and in accordance with GAAP, shareholders’
equity (net of any Permitted Share Repurchases, regardless of whether the
applicable shares were cancelled or held in treasury), less intangible assets,
less amounts due from Related Parties, plus the non-current portion of any
Subordinated Debt.

Section 1.3 Amendment. A new Section 7.02(g) is hereby added to the Credit
Agreement to read in its entirety as follows:

(g) Investments that constitute Permitted Share Repurchases.

Section 1.4 Amendment. Section 7.6 of the Credit Agreement is hereby amended in
its entirety to read as follows:

7.6 Restricted Payments. Declare or make, directly or indirectly, any Restricted
Payment (other than Permitted Share Repurchases), or incur any obligation
(contingent or otherwise) to do so, or issue or sell any Equity Interests, if
any Default or Event of Default shall have occurred and be continuing at the
time of any such Restricted Payment or would result therefrom.

Section 1.5 Exhibit. A new Exhibit G is hereby added to the Credit Agreement to
read in the form attached hereto as Exhibit G.

ARTICLE 2.

Conditions to Effectiveness

Section 2.1 Conditions. The amendments to the Credit Agreement set forth in this
Amendment shall become effective as of date (the “Effective Date”) after all of
the conditions set forth in this Article hereof shall have been satisfied to
Agent’s and Lenders’ sole discretion.

Section 2.2 Execution of Amendment. The Borrowers shall have executed and
delivered this Amendment.

Section 2.3 Confirmation of Ordway Guaranty. Guarantor shall have executed and
delivered a confirmation of his Guaranty agreement and other Loan Documents
executed by him in favor of the Agent and the Lenders, which confirmation shall
be in form and substance satisfactory to the Agent and the Lenders.

Section 2.4 Representations and Warranties. (a) As of the Effective Date, the
representations and warranties set forth in the Credit Agreement, and the
representations and warranties set forth in each of the Loan Documents, shall be
true and correct in all material respects; (b) as of the Effective Date, no
Defaults or Events of Default shall have occurred and be continuing; (c) the
Bank shall have received from the Borrower a certificate dated the Effective
Date, certifying the matters set forth in subsections (a) and (b) of this
Section, which certificate shall be in form and substance satisfactory to the
Bank.

 

3



--------------------------------------------------------------------------------

Section 2.5 Expenses. The Borrowers shall have paid all costs and expenses of
the Agent and the Lenders in connection with the transactions contemplated
hereby, including fees and expenses of the Agent’s and the Lenders’ counsel,
title insurance premiums and expenses, recording costs, and any other
out-of-pocket expenses of the Agent and the Lenders.

ARTICLE 3.

Miscellaneous

Section 3.1 Entire Agreement; No Novation or Release. This Amendment, together
with the Loan Documents, as in effect on the Effective Date, reflects the entire
understanding with respect to the subject matter contained herein, and
supersedes any prior agreements, whether written or oral. This Amendment is not
intended to be, and shall not be deemed or construed to be, a satisfaction,
novation or release of the Credit Agreement or any other Loan Document. Except
as expressly amended hereby, all representations, warranties, terms, covenants
and conditions of the Credit Agreement and the other Loan Documents shall remain
unamended and unwaived and shall continue in full force and effect.

Section 3.2 Fees and Expenses. All fees and expenses of the Agent and Lenders
incurred in connection with the issuance, preparation and closing of the
transactions contemplated hereby shall be payable by the Borrowers promptly upon
the submission of the bill therefor. If the Borrowers shall fail to promptly pay
such bill, the Agent and Lenders are authorized to pay such bill through an
Advance of funds under the Revolving Facility or by debiting the Borrowers’
accounts with the Agent and Lenders to pay the same.

Section 3.3 Choice of Law; Successors and Assigns. This Amendment shall be
construed and enforced in accordance with and governed by the internal laws (as
opposed to the conflicts of laws provisions) of the State of Georgia. This
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns. This Amendment may be signed
in multiple counterparts.

 

4



--------------------------------------------------------------------------------

WITNESS the hand and seal of each of the undersigned as of the date first
written above.

 

Agent:

RBC BANK (USA), as Agent By:  

 

Name:  

 

Title:  

 

RBC:

RBC BANK (USA), as a Lender By:  

 

Name:  

 

Title:  

 

CSB:

COMMUNITY & SOUTHERN BANK, as a Lender By:  

 

Name:  

 

Title:  

 

 

5



--------------------------------------------------------------------------------

BORROWERS: VIDEO DISPLAY CORPORATION By:  

 

  Ronald D. Ordway, Chief Executive Officer LEXEL IMAGING SYSTEMS, INC. By:  

 

  Ronald D. Ordway, Chief Executive Officer Z-AXIS, INC. By:  

 

  Ronald D. Ordway, Chief Executive Officer TELTRON TECHNOLOGIES, INC. By:  

 

  Ronald D. Ordway, Chief Executive Officer AYDIN DISPLAYS, INC. By:  

 

  Ronald D. Ordway, Chief Executive Officer

 

6



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PROPOSED SHARE REPURCHASE CERTIFICATE

 

To: RBC Bank (USA), as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 23,
2010, as amended as of May 26, 2011, as amended as of July 26, 2011, as amended
as of October 1, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among VIDEO DISPLAY CORPORATION,
a Georgia corporation (“Parent”), LEXEL IMAGING SYSTEMS, INC. (“Lexel”), Z-AXIS,
INC. (“Z-Axis”), TELTRON TECHNOLOGIES, INC. (“Teltron”) and AYDIN DISPLAYS, INC.
(“Aydin”) (each a “Borrower” and collectively the “Borrowers”), FOX
INTERNATIONAL LTD., INC. (which has been released from such Credit Agreement),
the Lenders from time to time party thereto, and RBC BANK (USA), as
Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of                     , and that, as such,
he/she is authorized to execute and deliver this Certificate to Agent on the
behalf of each Borrower, and that:

 

1.   Net Income Calculation       A.    Applicable FQ Net Income    

 

  B.    10% of Applicable FQ Net Income    

 

  C.    Less prior share repurchases in Applicable FQ    

 

  D.    Net available for share repurchases    

 

  F.    Proposed amount of share repurchase  

 

    Compliance (Line F< Line D)     Yes:  

 

  No:  

 

2.   Pro forma Fixed Charge Coverage Ratio Calculation             A.    Cash
Flow:               

(i)       Net Income (from continuing operations)

   

 

    

(ii)      Plus Interest Expense

   

 

    

(iii)     Plus Income Tax Expense

   

 

    

(iv)     Plus Depreciation & Amortization

   

 

 

7



--------------------------------------------------------------------------------

    

(v)      Plus Lease & Rent Expense

   

 

    

(vi)     Less Corporate Distributions

   

 

    

(vii)    Less Share Repurchases - pro forma

   

 

    

(viii)  Cash Flow (sum of A(i) to A (vii)):

   

 

  B.    Fixed Charges               

(i)       Lease & Rent Expense

   

 

    

(ii)      Plus Current Maturities of Long-Term Debt & Capital Leases (Includes
Subordinated

 Debt)

   

 

    

(iii)     Plus Interest Expense

   

 

    

(iv)     Fixed Charges (sum of B(i) to B(iii))

   

 

  C.    Pro Form Cash Flow/Fixed Charges    

 

  Compliance (Line C >1.20:1.00):     Yes:  

 

  No:  

 

3.   Total Liabilities to Tangible Net Worth Ratio   A.    Total Liabilities    
    

(i)       Total Liabilities

   

 

    

(ii)      Less Subordinated Debt

   

 

    

(iii)     Adjusted Total Liabilities (sum of A(i) to A(ii))

   

 

  B.    Tangible Net Worth               

(i)       Shareholder Equity (adjusted for proposed Share Repurchases)

   

 

    

(ii)      Less Intangible Assets, Net of Amortization

   

 

    

(iii)     Less Amounts Due From Related Parties

   

 

    

(iv)     Plus Subordinated Debt

   

 

    

(v)      Adjusted Tangible Net Worth (sum of b(i) to B(v))

   

 

  C.    Total Liabilities/Tangible Net Worth    

 

  Compliance (Line C < 2.00:1.00):     Yes:  

 

  No:  

 

Given this             , 201    .

 

VIDEO DISPLAY CORPORATION By:  

 

Name:  

 

Title:  

 

 

8